Case 1:18-cv-01580-RCL Document 29-14 Filed 09/09/20 Page 1 of 2




                     EXHIBIT 11
       Case 1:18-cv-01580-RCL Document 29-14 Filed 09/09/20 Page 2 of 2


From:            Darby, Michael
To:              Cason, Winona
Cc:              Miller, Mark E
Subject:         FW: Miller Teleworking Timeline
Date:            Thursday, March 21, 2013 5:17:32 PM


Below is Mark’s timeline. If you need anything else please let me know.
From: Miller, Mark E
Sent: Thursday, March 21, 2013 3:33 PM
To: Darby, Michael
Subject: Miller Teleworking Timeline
As requested, here is a timeline for my current teleworking period.
10/25/12 - 12/11/12
Teleworking began
12/12/12 -12/28/12
Leave (Daughter’s Wedding/Holiday)
12/31/12 – 2/20/13
Continued working. Wife’s Chemo/Radiation treatments were suspended.
2/20/13 to present
I am under doctors care. Medical documentation and new telework agreement submitted to
supervisor.
If you require any further explanation please let me know.
Thanks
Mark
Mark E. Miller
FEMA OCFO, Budget
Call my Blackberry at:
202-701-5663
mark.e.miller@dhs.gov




                                                                                         FEMA 000148
